Citation Nr: 1821346	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  17-40 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability, claimed as degenerative disc disease, bulging discs, pinched nerve roots, and severe back pain.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1966 to May 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO). 

Originally, the Veteran filed a claim of service connection for "degenerative dise disease, herniated discs, bulging discs, pinching on nerve roots, and constant back pain."  He subsequently reported additional back symptoms and, therefore, the Board has recharacterized the claim as one for a low back disability, to include the relevant symtpoms and diagnoses shown by the record.  Clemons v. Shinseki, 23 Vet App. 1, 5 (2009) (finding that the scope of a claim includes any disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. The Veteran has current lower back diagnoses that include multiple herniated discs, central spinal stenosis, multiple disc compressions, multiple levels of vertebral offsets, and moderate degenerative changes of the spine. 

2. The Veteran suffered a back injury in service.  Service treatment records (STRs) from April 1969 show that the Veteran had an "acute lumbosacral strain."   He was prescribed pain medication for five days at that time.  In August 2012 correspondence the Veteran reported that, after this injury, he was hospitalized for a number of days before he was released.

3. The Veteran has provided competent and credible reports that his back symptoms that began in service have continued since service until the present.  The Veteran stated that he sought medical treatment for his back pain as far back as the 1980s, consulting a back surgeon at that time.  Although these medical records are no longer available, the Veteran is competent and credible to report his history of back treatment. In correpondence dated June 2014, the Veteran reported that the only spinal trauma he ever experienced was in April 1969.  He reported that, after service, he was an accountant and was not exposed to occupational risks that would have hurt his back.

4. VA treatment records confirm that the Veteran has consistently reported back pain that has persisted since service.  VA treatment notes from December 2011 show that the Veteran reported low back pain "that started over 40 years ago" while he was in service.  VA treatment records associated with the claim file show that the Veteran first sought VA treatment for his back condition in October 2006. 

5. An April 2013 VA negative linkage opinion cannot be assigned significant probative value because the examiner failed to consider the Veteran's competent and credible reports that his back pain had persisted for decades after service.  Additionally, the examiner failed to consider VA treatment records, which show that the Veteran reported back pain to the VA for more than seven years and reported that the original onset of his pain had been forty years prior. 


CONCLUSION OF LAW

Service connection for a low back disability is warranted.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


ORDER

Service connection for a low back disability, claimed as degenerative disc disease, bulging discs, pinched nerve roots, and severe back pain, is granted. 



___________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


